82680: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28927: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82680


Short Caption:OCWEN LOAN SERV., LLC VS. CHERSUS HOLDINGS, LLCCourt:Supreme Court


Related Case(s):80781


Lower Court Case(s):Clark Co. - Eighth Judicial District - A696357Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/15/2021 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantOcwen Loan Servicing, LLCAaron D. Lancaster
							(Troutman Pepper Hamilton Sanders LLP/Atlanta)
						Christina V. Miller
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Robert A. Riether
							(Wright, Finlay & Zak, LLP/Las Vegas)
						


RespondentChersus Holdings, LLCVernon A. Nelson, Jr.
							(The Law Office of Vernon Nelson)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/29/2021Filing FeeFiling Fee due for Appeal. (SC)


03/29/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-08977




03/29/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-08982




04/07/2021Filing FeeFiling Fee Paid. $250.00 from Nationwide Legal Nevada.  Check no. 215896. (SC)


04/07/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).21-10002




04/15/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC)21-10866




04/29/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (REJECTED PER NOTICE FILED ON 4/29/21)(SC)


04/29/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-12363




04/30/2021MotionFiled Appellant's Motion to Extend Time to File the Docketing Statement. (SC)21-12399




04/30/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-12401




05/03/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 24, 2021, at 1:00 PM. (SC)21-12672




05/04/2021Order/ProceduralFiled Order Granting Motion.  Appellant's motion for an extension of time to file the docketing statement is granted.  The docketing statement was filed on April 29, 2021.  (SC)21-12777




09/01/2021Notice/IncomingFiled Appellant's Notice of Appearance for Robert A. Riether. (SC)21-25515




09/08/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-26018




09/09/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)21-26120




09/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/22/19, 02/06/20 and 03/04/21. To Court Reporter: Rebeca Gomez. (SC)21-27548




09/30/2021TranscriptFiled Notice from Court Reporter. Melissa Burgener stating that the requested transcripts were delivered.  Dates of transcripts: 1/22/19, 2/6/20, and 3/4/21. (SC)21-28137




11/16/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: December 22, 2021. (SC)21-32831




12/08/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)21-35027




12/20/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: January 21, 2022. (SC)21-36188




01/21/2022Notice/IncomingFiled Appellant's Notice of Appearance for Christina V. Miller. (SC)22-02259




01/21/2022BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICED FILED ON 1/24/22) (SC)


01/21/2022AppendixFiled Appellant's Appendix to Opening Brief. Vols. 15-18. (SC)22-02266




01/21/2022AppendixFiled Appellant's Appendix to Opening Brief. Vols. 7-15. (SC)22-02267




01/24/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-02284




01/24/2022BriefFiled Appellant's Opening Brief. (SC)22-02354




01/24/2022AppendixFiled Appellant's Appendix to Opening Brief. Vols. 1-6. (SC)22-02356




02/14/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Chersus Holdings, LLC's Answering Brief due:  March 9, 2022.  (SC22-04959




02/22/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Southern Terrace Homeowners Association shall have until March 9, 2022, to file and serve its answering brief.  (SC)22-05613




03/10/2022MotionFiled Respondent's (Chersus Holdings, LLC) Motion to Extend Time to File Answering Brief. (SC)22-07623




03/22/2022Order/ProceduralFiled Order Granting Motion and to File Document.  Chersus Holdings shall have until April 11, 2022, to file and serve the answering brief.  Southern Terrace Homeowners Association shall have 7 days from the date of this order to file and serve an answering brief.  (SC)22-09029




03/29/2022MotionFiled Respondent's (Southern terrace Homeowners Association's) Motion to Extend Time to File Answering Brief. (SC)22-09789




04/13/2022MotionFiled Respondent's (Southern Terrace Homeowners Association's) Motion to Dismiss, Or, In the Alternative, Motion To Excuse It From Filing An Answering Brief. (SC)22-11751




04/14/2022MotionFiled Respondent's (Chersus Holdings, LLC) Motion to Extend Time to File Answering Brief. (SC)22-11757




04/14/2022BriefFiled Respondent's (Chersus Holdings, LLC) Answering Brief.  (STRICKEN PER ORDER FILED 4/29/22).  (SC)


04/19/2022BriefFiled Respondent's (Chersus Holdings, LLC) Amended Answering Brief. (SC)22-12442




04/29/2022Order/ProceduralFiled Order.  This appeal is dismissed as to Southern Terrace Homeowners Association.   The clerk shall amend the caption in this appeal consistent with the caption on this order.  Respondent Chersus Holdings, LLC's motion requesting a second extension of time to file an answering brief is granted.  Chersus Holdings' amended answering brief was filed on April 19, 2022.  The clerk shall strike Chersus Holdings' answering brief filed on April 14, 2022.  Appellant shall have 30 days from the date of this order to file and serve a reply brief, if deemed necessary.  fn1[Given this dismissal, the motion for an extension of time to file an answering brief filed by Southern Terrace on March 29, 2022, is denied as moot.]  (SC)22-13694




05/26/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: June 14, 2022. (SC)22-16846




06/10/2022MotionFiled Appellant's Motion to Extend Time to File Appellant's Reply Brief. (SC)22-18587




06/21/2022Order/ProceduralFiled Order Denying Motion. Appellant: Reply Brief due: June 24, 2022. (SC)22-19614




06/24/2022BriefFiled Appellant's Reply Brief. (SC)22-20123




06/24/2022Case Status UpdateBriefing Completed/To Screening. (SC)


09/15/2022Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order."  fn8 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/EC/MG. (SC)22-28927





Combined Case View